Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 5 and 6 is objected to because of the following informalities:    
In claim 5, “…the number of sets of observations is equal to 2.” should be “…the number of observations is equal to 2.”, as shown in the specifications (see pg. 6, line 7).
In claim 6, “…being one of a one-dimensional array, a two-dimensional array and a sparse array.” should be “…being one of a one-dimensional array, a two-dimensional array, or a sparse array.” 
The use of “-“ and numbers in parenthesis symbols as well “bullets” should be removed.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claims 15 and 16 do not fall within at least one of the four categories of patent eligible subject matter, it is unclear what is meant .
Regarding claim 15, the claim is a “computer program product” without any structural elements, which is interpreted to be read as software per se, and is therefore not a patent eligible subject matter.
Regarding claim 16, the claim is a “computer readable medium” not defined in the specifications, so under the broadest reasonable interpretation, the claim is interpreted to be read as signal per se, and is therefore not a patent eligible subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 recites the following limitations: 
“the region of interest” in para. 2, line 3
“the given region of interest” in para. 2, line 6
“a region of interest” in para. 2, line 8; unclear if this region of interest is the same as the region of interest above
“the region of interest” in para. 2, line 11; unclear which region interest is being referred to
“the diffusors of blood vessels” in para. 2, line 12; not entirely evident if these referenced diffusors of blood vessels are the same as the “blood comprising diffusors” in para. 1, line 2
“the tissue diffusors” in para. 2, line 13
“the region of interest” in para. 3, line 18
“the region of interest” in para. 3, line 22
“the blood flow signal” in para. 3, line 23
“the component” in para. 4, line 27

Claim 13 recites the following limitation:
“the blood scatterers” in line 2
There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 11, 13, 14, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bercoff et al: "Ultrafast Compound Doppler Imaging: Providing Full Blood Flow Characterization", IEEE Transactions on Ultrasonics Ferroelectrics and Frequency Control, IEEE, US, vol. 58, no. 1, pages 134-147, 2011-01-01, hereinafter referred to as Bercoff.
	Regarding claim 1, Bercoff teaches a method for imaging a biological sample (see Fig. 7 and 9 – ultrafast compound Doppler imaging of thyroid and artery, respectively), the sample comprising blood comprising diffusors (backscattered echoes) and solid tissue (tissue echoes), the method comprising: 
An imaging step comprising the following operations:  
An emitting operation in which unfocused ultrasound waves in the region of interest are emitted during a time interval, the ratio of the number of 
A collecting operation in which retroreflected waves from the diffusors of the given region of interest are collected (pg. 137, col. 2, para. 1, line 16 – “Signals received by the system were sampled at 20 MHz.”), and
An image formation operation in which different observations of a region of interest are generated based on the collected retroreflected waves, each observation being characterized by a different and partially spatially decorrelated point spread function associating a signal to each location of the region of interest (see Fig. 2(c) – “Experimental 2-D PSFs of…ultrafast compound (with 9 angles)…” ), 
The signal comprising a first contribution representative of the diffusors of blood vessels within the location (flow signal), 
A second contribution representative of the tissue diffusors (tissue echoes), and
A third contribution representative of blood signal associated to blood diffusors outside of the location (see Fig. 2; see pg. 137, col. 2, para. 2, lines 8-16 – “The lateral resolution is assessed by measuring the width of the PSF at the −6-dB level. The axial resolution corresponds to the dimension of the PSF at the −6-dB level in the axial (depth) direction.” This is done to exclude the blood diffusors outside of the location.),
The imaging step being iterated M times to obtain observation sets of M temporal realizations of the region of interest, M being superior or equal to 10 (see pg. 140, col. 2, para. 1, lines 11-12 – “…the ultrafast plane wave compounding sequence is able to acquire 176 frames…”),  
A filtering step for reducing the second contribution of each of the observation sets (see pg. 142, col. 2, para. 3, lines 4-6 – “A wall filter is applied to this raw signal to extract the blood flow signal…”), and 
An estimating step in which, for each location of the region of interest, the blood flow signal is estimated (see pg. 136, col. 2, para. 2, lines 6-9 – “…flow velocity estimation is performed simultaneously for all pixels and not at different time instances, as in the conventional approach, leading to true 2-D real-time Doppler flow imaging.”), the estimating step comprising the following operations: 
Applying a statistical analysis on the observations of each set to discriminate the first contribution and the third contribution (see Fig. 8 and 9; see pg. 142, col. 1, para. 5 – “The highly sampled Doppler data are then stored into memory and are available for multiple parallel processing and analysis schemes in a retrospective manner.”), and  Docket: 13490055US 3 
Calculating an estimate of the component of the blood flow signal based on the first contribution (see pg. 136, col. 2, para. 1, lines 4-6 – “The sequence is repeated…to be able to perform wall filtering and flow velocity estimation.”).
Regarding claim 3, Bercoff teaches a method for imaging a biological sample wherein the ratio of the number of unfocused ultrasound waves over the time interval is superior or equal to 500 unfocused ultrasound waves per second (see pg. 137, col. 2, para. 1, lines 7-9 – “To perform image comparisons, the following parameters were chosen: Transmit pulse for both methods: 3 cycles at 5 MHz…”).
Regarding claim 6, Bercoff teaches a method for imaging a biological sample wherein the emitting and collecting operations are carried out by using an array of ultrasound transducers, the array of ultrasound transducers being one of a one-dimensional array (see pg. 137, col. 2, para. 1, line 4 – “The probe used is a standard linear probe…”), a two-dimensional array, or a sparse array.  
Regarding claim 11, Bercoff teaches a method for imaging a biological sample wherein the integer M is superior or equal to 20 (see pg. 140, col. 2, para. 1, lines 11-12 – “…the ultrafast plane wave compounding sequence is able to acquire 176 frames…”).
Regarding claim 13, Bercoff teaches a method for imaging a biological sample wherein the blood scatterers are acoustic contrast agents (see Fig. 6 and 7; see pg. 144, col. 2, para. 2, lines 5-8 – “The backscattered echoes corresponding to these compounded plane waves transmissions are recombined coherently to resynthesize ultrasonic images that exhibit excellent contrast and highly improved frame rates.”)
Regarding claim 14, Bercoff teaches an imaging device (see pg. 137, col. 2, para. 1, line 3 – “…using the Aixplorer ultrasound system…”) for imaging a biological sample, the sample (see Fig. 7 and 9 – ultrafast compound Doppler imaging of thyroid and artery, respectively) comprising blood comprising diffusors (backscattered echoes) and solid tissue (tissue echoes), 
The imaging device comprising an ultrasound imager adapted to carry out an imaging step comprising the following operations: 
An emitting operation in which unfocused ultrasound waves in the region of interest are emitted during a time interval, the ratio of the number of unfocused ultrasound waves over the time interval being superior or equal to 100 unfocused ultrasound waves per second (see pg. 137, col. 2, para. 1, lines 7-9 – “To perform image comparisons, the following parameters were chosen: Transmit pulse for both methods: 3 cycles at 5 MHz…”),  
A collecting operation in which retroreflected waves from the diffusors of the given region of interest are collected (pg. 137, col. 2, para. 1, line 16 – “Signals received by the system were sampled at 20 MHz.”), and 
An image formation operation in which different observations of a region of interest are generated based on the collected retroreflected waves, each observation being characterized by a different and partially spatially decorrelated point spread function associating a signal to each location of the region of interest (see Fig. 2(c) – “Experimental 2-D PSFs of…ultrafast compound (with 9 angles)…” ), 
The signal comprising a first contribution representative of the diffusors of blood vessels within the location (flow signal), 
A second contribution representative of the tissue diffusors (tissue echoes), and 
A third contribution representative of blood signal Docket: 13490055US 5associated to blood diffusors outside of the location, the second and third contribution being undesired (see Fig. 2; see pg. 137, col. 2, para. 2, lines 8-16 – “The lateral resolution is assessed by measuring the width of the PSF at the −6-dB level. The axial resolution corresponds to the dimension of the PSF at the −6-dB level in the axial (depth) direction.” This is done to exclude the blood diffusors outside of the location.), 
The imaging step being iterated M times to obtain observation sets of M temporal realizations of the region of interest, M being superior or equal to 10 (see pg. 140, col. 2, para. 1, lines 11-12 – “…the ultrafast plane wave compounding sequence is able to acquire 176 frames…”), 
The imaging device further comprising a calculator (see Fig. 6 – “computed by reducing the number of frames to calculate the ultrafast Doppler image…”) adapted to carry out: 
A filtering step for reducing the second contribution of each of the observation sets (see pg. 142, col. 2, para. 3, lines 4-6 – “A wall filter is applied to this raw signal to extract the blood flow signal…”), and 
An estimating step in which, for each location of the region of interest, the blood flow signal is estimated (see pg. 136, col. 2, para. 2, lines 6-9 – “…flow velocity estimation is performed simultaneously for all pixels and not at different time instances, as in the conventional approach, leading to true 2-D real-time Doppler flow imaging.”), the estimating step comprising the following operations: 
Applying a statistical analysis on each observation set to discriminate the first contribution and the third contribution (see Fig. 8 and 9; see pg. 142, col. 1, para. 5 – “The highly sampled Doppler data are then stored into memory and are available for multiple parallel processing and analysis schemes in a retrospective manner.”), and 
Calculating an estimate of the component of the blood flow signal based on the first contribution (see pg. 136, col. 2, para. 1, lines 4-6 – “The sequence is repeated…to be able to perform wall filtering and flow velocity estimation.”).  
Regarding claim 15, Bercoff teaches a computer program product comprising instructions for carrying out at least the estimating step when said computer program product is executed on a suitable computer device (see pg. 145, col. 2, para. 5, lines 7-15 – “Ultrafast data are stored in a digital memory and transferred at 3.5 Gbytes/s via a PCI express link to a software-based processing block that leverages GPU processing power (1 CPU with 6 cores, 3.33 GHz sampling, and 1 GPU board). All image lines can therefore be processed in parallel, enabling generation of a few thousands of ultrasound images per second. The Aixplorer system is currently leveraged for integrating real-time ultrafast Doppler imaging.”).
Regarding claim 16, Bercoff teaches a computer readable medium having encoded thereon a computer program product (see pg. 145, col. 2, para. 5, lines 7-15 – “Ultrafast data are stored in a digital memory and transferred at 3.5 Gbytes/s via a PCI express link to a software-based processing block that leverages GPU processing power (1 CPU with 6 cores, 3.33 GHz sampling, and 1 GPU board). All image lines can therefore be processed in parallel, enabling generation of a few thousands of ultrasound images per second. The Aixplorer system is currently leveraged for integrating real-time ultrafast Doppler imaging.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bercoff in view of Christiansen et al. (US 20160206285 A1, published July 21, 2016 with a priority date of January 19, 2015), hereinafter referred to as Christiansen. 
Regarding claim 2, Bercoff teaches a method for imaging a biological sample (see Fig. 7 and 9 – ultrafast compound Doppler imaging of thyroid and artery, respectively), as disclosed in claim 1.
Bercoff does not explicitly teach wherein the emitting and collecting operations are carried out by using a row-column array of ultrasound transducers.
Whereas, Christiansen, in the same field of endeavor, teaches a method for imaging a biological sample wherein the emitting and collecting operations are carried out by using a row-column array of ultrasound transducers (see Fig. 3; see Abstract, lines 2-10 – “The 2-D transducer array includes a first 1-D array of one or more rows of transducing elements configured to produce first ultrasound data. The 2-D transducer array further includes a second 1-D array of one or more columns of transducing elements configured to produce second ultrasound data. The first and second 1-D arrays are configured for row-column addressing.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed by Bercoff, by using a row-column addressed 2-D ultrasound transducer array. One of ordinary skill in the art would have been motivated to make this modification in order to apply estimating the 3-D velocity vector to a blood vessel without decreasing the frame rate or image quality, as taught in Christiansen (see pg. 4, col. 2, para. 0049, lines 10-17). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bercoff in view of Jensen (US 20050043622 A1, published February 24, 2005 with a priority date of October 1, 2002), hereinafter referred to as Jensen. 
Regarding claim 4, Bercoff teaches a method for imaging a biological sample (see Fig. 7 and 9 – ultrafast compound Doppler imaging of thyroid and artery, respectively), as disclosed in claim 1.
Bercoff does not explicitly teach wherein the number of observations is the same for each set of observations.  
Whereas, Jensen, in the same field of endeavor, teaches wherein the number of observations is the same for each set of observations (see Fig. 3; see pg. 3, col. 1, para. 0035, lines 1-6 – “…shows the creation of 3 high-resolution images using two emissions per image. The transmit sequence is illustrated in the top left part of the figure. In the right side of the figure the B-mode images of the created point-spread-functions are given. It can be clearly seen that they have different geometries.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed by Bercoff, by using the same number of ultrasound emissions for each image, as disclosed by Jensen. One of ordinary skill in the art would have been motivated to make this modification in order to avoid the need to solve for motion compensation to estimate the velocity of the blood vessel, as taught by Jensen (see pg. 1, col. 2, para. 0006, lines 3-9). 
Regarding claim 5, Bercoff teaches a method for imaging a biological sample (see Fig. 7 and 9 – ultrafast compound Doppler imaging of thyroid and artery, respectively), as disclosed in claim 1.
Bercoff does not explicitly teach wherein the number of observations is equal to 2.  
Whereas, Jensen, in the same field of endeavor, teaches wherein the number of observations is equal to 2 (see Fig. 5; see pg. 3, col. 2, para. 0043, lines 1-8 – “…estimating the cross-correlation function. Only a single RF line (along the same direction) from consecutive high-resolution images is shown. Two adjacent RF lines have decreased correlation due to motion artifacts caused by different transmit sequences. The same transmit sequence is used for RF lines that are separated by N-1 emissions. The RF lines are divided into segments and the segments from the same depth are cross-correlated.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed by Bercoff, by using the same number of ultrasound emissions for each image, as disclosed by Jensen. One of ordinary skill in the art would have been motivated to make this modification in order to avoid the need to solve for motion compensation to estimate the velocity of the blood vessel, as taught by Jensen (see pg. 1, col. 2, para. 0006, lines 3-9). 


Claim 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bercoff in view of Sato et al. (US 20060042389 A1, published March 2, 2006 with a priority of October 8, 2003), hereinafter referred to as Sato. 
	Regarding claim 7, Bercoff teaches a method for imaging a biological sample (see Fig. 7 and 9 – ultrafast compound Doppler imaging of thyroid and artery, respectively), as disclosed in claim 1.
Bercoff does not explicitly teach wherein the emitting and collecting operations are carried out by using two orthogonal arrays of ultrasound transducers.  
	Whereas, Sato, in the same field of endeavor, teaches a method for imaging a biological sample wherein the emitting and collecting operations are carried out by using two orthogonal arrays of ultrasound transducers (see Fig. 1B – transducer element array A is perpendicular to transducer element array B, and the arrays are positioned to view a blood vessel 4).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed by Bercoff, by using two ultrasound transducer linear arrays perpendicular to each other, as disclosed by Sato. One of ordinary skill in the art would have been motivated to make this modification in order to easily operate and position the transducers to image the blood vessel, as taught by Sato (see pg. 4, para. 0068, lines 4-7).
Regarding claim 12, Bercoff teaches a method for imaging a biological sample (see Fig. 7 and 9 – ultrafast compound Doppler imaging of thyroid and artery, respectively), as disclosed in claim 1.
Bercoff does not explicitly teach wherein the emitting and collecting operations are carried out by using an array of ultrasound transducers adapted to electronically focus in reception along two preferential directions.
Whereas, Sato, in the same field of endeavor, teaches a method for imaging a biological sample wherein the emitting and collecting operations are carried out by using an array of ultrasound transducers adapted to electronically focus in reception along two preferential directions (see Fig. 2; see Fig. 8A-8C; see pg. 4, col. 1, para. 0063, lines 9-14 – “The ultrasonic pulses of the transducer element arrays A, B are reflected in an organ (or a blood vessel or the like), in which the information inside the living body 13 is desired to be obtained, respectively and received by the transducer element arrays A, B and passed through the transmitting/receiving units 111, 11…”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed in Bercoff, by using two ultrasound transducer arrays to image a blood vessel along two directions, as disclosed in Sato. One of ordinary skill in the art would have been motivated to make this modification in order to obtain reproducibility of imaging and viewing any anomalies within the blood vessel by easily and surely positioning the transducer arrays, as taught by Sato (see pg. 6, para. 0084). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bercoff in view of Coviello et al. (US 20150224346 A1, published August 13, 2015 with a priority date of September 13, 2013), hereinafter referred to as Coviello. 
Regarding claim 8, Bercoff teaches a method for imaging a biological sample (see Fig. 7 and 9 – ultrafast compound Doppler imaging of thyroid and artery, respectively), as disclosed in claim 1.
Bercoff does not explicitly teach wherein, at the operation of applying, the statistical analysis is chosen among a principal component analysis, a singular value decomposition and an independent component analysis.
Whereas, Coviello, in the same field of endeavor, teaches a method for imaging a biological sample wherein, at the operation of applying, the statistical analysis chosen is the singular value decomposition (see pg. 4, col. 2, para. 0051 – “Now, with Cw in hand, we then decompose it using the singular value decomposition (SVD) so as to derive a pair of 4(N-1)                        
                            ×
                        
                    1 weight vectors, each having one weight for each of the sparse array elements, for each sub-image value for the pixel…”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed by Bercoff, by using singular value decomposition, as disclosed by Coviello. One of ordinary skill in the art would have been motivated to make this modification in order to determine the weighting applied to each element in the array to limit the effect of side lobes, as taught by Coviello (see pg. 4, col. 1, para. 0048, lines 5-8).
Regarding claim 9, Bercoff teaches a method for imaging a biological sample (see Fig. 7 and 9 – ultrafast compound Doppler imaging of thyroid and artery, respectively), as disclosed in claim 1.
Bercoff does not explicitly teach wherein the operation of applying the statistical analysis comprises estimating the conjugated product between pairs of observations.  
Whereas, Coviello, in the same field of endeavor, teaches wherein the operation of applying the statistical analysis comprises estimating the conjugated product between pairs of observations (see pg. 5, col. 1, para. 0053, lines 4-7 – “…so we have the weight vector pairs for each sub-image, and the sub-image value for the pixel is computed…
                         
                            
                                
                                    Ψ
                                
                                
                                    l
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    4
                                    π
                                    
                                        
                                            ρ
                                        
                                        
                                            0
                                        
                                    
                                    c
                                    T
                                
                            
                            
                                
                                    ∫
                                    
                                        
                                            
                                                t
                                            
                                            
                                                0
                                            
                                        
                                    
                                    
                                        
                                            
                                                t
                                            
                                            
                                                0
                                            
                                        
                                        +
                                        T
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                            t
                                            ;
                                            l
                                        
                                    
                                    
                                        
                                            q
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                    ,
                                                    t
                                                    ;
                                                    l
                                                
                                            
                                        
                                        
                                            *
                                        
                                    
                                    d
                                    t
                                
                            
                        
                                    (9).” 
In this equation, * denotes the complex conjugate.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed by Bercoff, by estimating the power applied to each sub-image, as disclosed by Coviello. One of ordinary skill in the art would have been motivated to make this modification in order for the sparse array to construct multiple sub-images and combine into the final image, which then provides the same weighting variability as a fully filled array, as taught by Coviello (see pg. 4, col. 2, para. 0048, lines 1-6).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bercoff in view of Walker et al. (US 20090304246 A1, published December 10, 2009 with a priority date of May 15, 2008), hereinafter referred to as Walker. 
Regarding claim 10, Bercoff teaches a method for imaging a biological sample (see Fig. 7 and 9 – ultrafast compound Doppler imaging of thyroid and artery, respectively), as disclosed in claim 1.
Bercoff does not explicitly teach wherein the operation of applying the statistical analysis comprises calculating an estimate of the covariance of the observations.  
Whereas, Walker, in the same field of endeavor, teaches wherein the operation of applying the statistical analysis comprises calculating an estimate of the covariance of the observations (see pg. 7, para. 0132 – “An alternative approach to computing principal components, which is used in the present invention, is a linear algebra approach called the covariance method. Given that the covariance matrix of the mean reduced ensemble of echo data is typically unknown, the sample covariance matrix, C (with dimensions [N                        
                            ×
                        
                    N]) can be computed…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of imaging a biological sample, as disclosed by Bercoff, by computing the covariance matrix of the signal received by the transducer, as disclosed by Walker. One of ordinary skill in the art would have been motivated to make this modification in order to find the signal of interest, such as the blood flow signal in a location of interest, and exclude all other signals, such as the surrounding tissue and undesired blood flow signals, as taught in Walker (see pg. 8, col. 1, para. 0134, lines 1-4). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kang et al. (US 20140031689 A1, published January 30, 2014 with a priority date of July 27, 2012) discloses an ultrasound system utilizing a point spread function database to generate an image of the targeted object. 
Potocek et al. (US 20160013015 A1, published January 14, 2016 with a priority date of June 26, 2015) discloses using a scanning-type microscope to perform image reconstruction based on the overlapping zones of point spread functions. 
Sumi et al. (US 20160157828 A1, published June 9, 2016 with a priority date of June 4, 2015) discloses using an ultrasound system generate the point spread function of a scatterer in an object. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.C./Examiner, Art Unit 3793                  
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793